Title: To George Washington from James Madison, 14 October 1787
From: Madison, James
To: Washington, George



Dear Sir
New York Octr 14. 1787.

The letter herewith inclosed was put into my hands yesterday by Mr de Crœvecuoer who belongs to the Consular establishment of France in this Country. I add to it a pamphlet which Mr Pinkney has submitted to the public, or rather as he professes, to the perusal of his friends; and a printed sheet containing his ideas on a very delicate subject; too delicate in my opinion to have been properly confided to the press. He conceives that his precautions against any farther circulation of the piece than he himself authorises, are so effectual as to justify the step. I wish he may not be disappointed. In communicating a copy to you I fulfil his wishes only.
No decisive indications of the public mind in the Northn & Middle States can yet be collected. The Reports continue to be rather favorable to the Act of the Convention from every quarter; but its adversaries will naturally be latest in shewing themselves. Boston is certainly friendly. An opposition is known to be in petto in Connecticut; but it is said not to be much dreaded by the other side. Rhode Island will be divided on this subject in the same manner as it has been on the question of paper money. The Newspapers here have contained sundry publications animadverting on the proposed Constitution & it is known that the Government party are hostile to it. There are on the other side so many able & weighty advocates, and the conduct of the Eastern States if favorable, will add so much force to their arguments, that there is at least as much ground for hope as for

apprehension. I do not learn that any opposition is likely to be made in N. Jersey. The temper of Pennsylvania will be best known to you from the direct information which you cannot fail to receive through the Newspapers & other channels.
Congress have been of late employed chiefly in settling the requisition, and in making some arrangements for the Western Country. The latter consist of the appointment of a Govr & Secretary, and the allotment of a sum of money for Indian Treaties if they should be found necessary. The Requisition so far as it varies our fiscal system, makes the proportion of indents receivable independently of specie—& those of different years indiscriminately receivable for any year, and does not as heretofore tie down the States to a particular mode of obtaining them. Mr Adams has been permitted to return home after Feby next, & Mr Jeffersons appointment continued for three years longer. With the most perfect esteem & most affectionate regard, I remain Dr Sir, Your Obedt friend & servant

Js Madison Jr

